DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electromotive actuator and the gear unit/w housing , as claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11,12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 11 it is unclear where the electromotive actuator is and the gear unit/w housing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4,13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 2 “to for” is not understood.
Claim 13 the limitation of “modifying” the plastically deformable projection is not clearly understood.  How is a plastically deformable projection ‘modified’?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson et al. 8,333,269 in view of Ting et al. 8,016,275.
Regarding claim 1 Dickson et al. shows a vibration isolator in a motor vehicle suspension application in the form of an annular disk shaped body 30 for supporting a first element 22 on a second element 28.
Lacking in Dickson is a specific showing of providing at least one plastically deformable projection on the support surface 36 of element 30.
The reference to Ting shows a vibration insulator 100 in a motor vehicle application in figures 3-7 that has projections 104 on a first surface 102a to support a first element 12.  The insulator is located between first and second surfaces 12,16.

Regarding claims 2,3 these limitations are met.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson/Ting as applied to claim 1 above, and further in view of Asadi et al. 7,182,190.
Regarding claim 4, as broadly claimed, since it is commonly known in the art that support elements 30 in Dickson are also referred to as ‘stops’ or ‘stoppers’ the second surface facing element 28 is considered to be the ‘stop’, or ‘stop’ surface, for axial abutment on a radial projection (note stepped surface on the rod 24 at which 28 is attached) of the support rod—even if indirectly.  Applicant’s ‘stop’ appears to be a surface.
Notwithstanding this explanantion the reference to Asadi shows a vibration damper and in figure 2 shows a spring element 45 resting on a similar stop element 33.  The lower surface is considered to represent a ‘stop’.
One having ordinary skill in the art at the time of the invention would have found it obvious to have used a slightly different shape for the lower surface of element 30, as taught by Asadi at 45, simply as an obvious equivalent design, or to reduce costs by lowering the amount of rubber used.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson/Ting as applied to claim 1 above, and further in view of Koyano et al. 6,749,047.
Regarding claim 5 Dickson lacks showing the first element 22 is a cover.
However since the first element 22 in Dickson is referred to as a ‘support structure’ this element could be modified into a ‘cover’ as taught by Koyano et al. at 32.  Note also the ‘housing’ at 24 in Koyano which is analogous to 28 in Dickson.
One having ordinary skill in the art at the time of the invention would have found it obvious to have modified 22 in Dickson into a ‘cover’ as taught by Koyano simply in the course of adapting .
Claim s 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. U.S. 2019/0047531 in view of Ting et al. 8,016,275.
Regarding claims 1,6 Nagel shows an electromechanical brake booster structurally similar to that of applicant’s. see the alternative embodiments in figures 1 and 2.  Note the annular disc shaped base body at 13a,13b in each embodiment. Note the housing at 5 and the cover at 8.  The support rod is at 2a or 2b.  
Lacking is a specific showing of providing a plastically deformable projection on the disc shaped base body 13a or 13b.
Ting is relied upon as previously discussed.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided at least one projection on the support surface 13a or 13b of the vibration isolator in Nagel, as taught by Ting, to provide an improved vibration isolator 13 more capable of reducing both noise and vibrations across a broad spectrum of vibrational frequencies.
Regarding claims 2-5 these limitations are met by Nagel in view of Ting for the reasons discussed above since the annular disc shaped base body 13a,13b in Nagel is structurally similar to the annular body 30 in Dickson.
Regarding claim 7 note the radial ‘projections’ at 10a,10b on the support rods.
Also simply to have used different support rods in Nagel with projections as per applicant’s would have been obvious dependent upon the vehicle type or specific application.
Regarding claims 8-10 these limitations are capable of being met, as broadly claimed.
Regarding claim 11, subject to the 112 rejection above, and as best understood Nagel meets these limitations in the areas of 42,43,60.
Regarding claim 12 note the return spring(s) not labeled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/3/22